OPINION — AG — ** SCHOOLS, SCHOOL DISTRICT ** THE BOARD OF EDUCATION (SCHOOL BOARD) OF AN INDEPENDENT SCHOOL DISTRICT, IN WHICH A CITY (MUNICIPALITY, TOWN) IS LOCATED, " IS AUTHORIZED TO EXPEND FUNDS TO PARTICIPATE WITH THE CITY GOVERNMENT IN THE EMPLOYMENT AND PAYMENT OF ONE HALF OF THE WAGES FOR WATCHMEN AT SCHOOL CROSSING WHERE TRAFFIC CONGESTION CAUSES HAZARDS TO THE SAFETY OF PUPILS (STUDENTS) IN ATTENDANCE AT ADJACENT PUBLIC SCHOOLS " (CROSSING GUARD, SAFETY GUARD) CITE: 70 O.S.H. 4-22 (J. H. JOHNSON)